            Case 1:20-cv-00850-RP Document 8 Filed 10/15/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

JOHN AND JANE DOES, the heirs at law of            §
Grifton E. Smith, deceased, and Hellen M. Smith,   §
deceased,                                          §
                                                   §
                  Plaintiffs,                      §
                                                   §
v.                                                 §                     1:20-CV-850-RP
                                                   §
WILMINGTON SAVINGS FUND SOCIETY, §
FSB, as trustee of Stanwich Mortgage Loan Trust A, §
                                                   §
                  Defendant.                       §

                                                   ORDER

        On October 13, 2020, Plaintiffs John and Jane Does filed a proposed scheduling order.

(Dkt. 7). The proposed scheduling order is entitled “Scheduling Order,” lacks a certificate of

conference, and does not otherwise indicate that the parties have conferred or agreed on the

proposed deadlines. (Id.).

        Parties are required to confer before filing a proposed scheduling order. See W.D. Tex. Loc.

R. CV-16(c). To ensure both parties agree to the proposed scheduling order deadlines before the

Court sets this case for initial pretrial conference, the Court will order the parties to submit a

proposed scheduling order using this Court’s Agreed Scheduling Order form.




                                                     1
           Case 1:20-cv-00850-RP Document 8 Filed 10/15/20 Page 2 of 2



       Accordingly, IT IS ORDERED that the parties consult the website for the United States

District Court for the Western District of Texas (www.txwd.uscourts.gov), the “Judges’ Info” tab,

“Standing Orders,” “Austin Division,” and submit an Agreed Scheduling Order using District

Judge Robert Pitman’s form on or before October 29, 2020.

       SIGNED on October 15, 2020.




                                            _____________________________________
                                            ROBERT PITMAN
                                            UNITED STATES DISTRICT JUDGE




                                                 2
